Title: Orders, 23 July 1756
From: Washington, George
To: 

 

Monmouth.
Winchester: Friday July 23, 1756.

The Quarter-master is to take into his charge, all the Stores which are now in the commissarys care; and after give in a Return of them, in which he must be very particular.
Lieutenant Bryan Fairfax is appointed to Captain Mercers company, in the room of Lieutenant Bullet, who is appointed to Captain Hoggs Company. A Regimental court martial to sit immediately for trial of John Hill, for sleeping on his post. All the Soldiers to be under arms this evening, that the men who are to mount guard may be fixed upon without interfering with the Directors of the work.
